Case 3:21-cr-00219-PAD Document 10 Filed 06/17/21 Page 1 of 3

RECEIVED AND FILED
CLERK’S OFFICE USDC PR

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO 2024 JUNL? pHIz23

UNITED STATES OF AMERICA
Plaintiff,

 

 

"tit

INDICTMENT

CRIM. NO. 21-2/4 (Ap)

VIOLATION:
V. 18 U.S.C. § 922(0)(1)
| FORFEITURE:

LUIS OMAR CARRASOUILLO- 18 U.S.C. § 924(d)
VELAZQUEZ

(ONE COUNT)
Defendant,

THE GRAND JURY CHARGES:
COUNT ONE

Unlawful Possession of a Machinegun
(Title 18, United States Code, Section 922(0)(1))

On or about June 13, 2021, in the District of Puerto Rico and within the

jurisdiction of this Court,

LUIS OMAR CARRASQUILLO-VELAZQUEZ

the defendant herein, knowingly possessed a machinegun, that is, one (1) modified

black Glock pistol model 22, bearing serial number VMD097, loaded with .40 caliber

ammunition, which shoots automatically more than one shot, without manual

reloading, by a single function of the trigger, in violation of Title 18 U.S.C. §§ 922(0)

and 924(a)(2).
 

Case 3:21-cr-00219-PAD Document 10 Filed 06/17/21 Page 2 of 3

INDICTMENT
United States v. Carrasquillo-Velazquez
Page 2

FIREARMS AND AMMUNITION FORFEITURE ALLEGATION
Title 18, United States Code, Section 924(d) and
Title 28, United States Code, Section 2461(c)

The allegations contained in Count One of this Indictment are re-alleged and
incorporated by reference for the purpose of alleging forfeiture pursuant to 18 U.S.C.
§ 924(d) and 28 U.S.C. § 2461(c). Upon conviction of the offenses set forth in Count
One of this Indictment, the defendant, LUIS OMAR CARRASQUILLO-
VELAZQUEZ, shall forfeit to the United States pursuant to 18 U.S.C. § 924(d) and
28 U.S.C. § 2461(c), any firearms and ammunition involved or used in the
commission of the offense, including, but not limited to: one (1) modified black

Glock pistol model 22, bearing serial number VMD097, 26 rounds of .40 caliber

ammunition, and two magazines.

[CONTINUED ON NEXT PAGE]
Case 3:21-cr-00219-PAD Document 10

INDICTMENT
United States v. Carrasquillo-Velazquez
Page 3

W. STEPHEN MULDROW
United States Attorney

ee i be op pa

Alberto R. Lopez-Rocafort
Assistant United States Attorney
Chief, Gangs Division

YL GLP

 

Jéhn Auchter
Special Assistant United States Attorney

Filed 06/17/21 Page 3of3

TRUE BILL

 

FOREPERSON

Dated: Doce. (1, dof
